Citation Nr: 1454633	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-17 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1971 to October 1973 and August 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) from October 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim for service connection for residuals of Agent Orange exposure was denied in a February 2009 Board decision.  The February 2009 Board decision is final.  Subsequent to the February 2009 Board decision, Parkinson's disease and ischemic heart disease were added to the list of diseases for which there is a presumption of service connection based on exposure to herbicide agents.  Due to the change in law, the Board will consider the claims of service connection for Parkinson's disease and ischemic heart disease on a de novo basis.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing in March 2014.  A transcript is of record.


FINDINGS OF FACT 

1.  The Veteran served in the offshore waters of the Republic of Vietnam, but the evidence does not show that he served in the inland waters or set foot in Vietnam during the Vietnam era. 

2.  The record does not establish that the Veteran was actually exposed to Agent Orange, or any other herbicide agent, radiation, or asbestos during his active service.

3.  Parkinson's disease is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  Ischemic heart disease is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, October 2008 and January 2010, and January 2011 letters, sent prior to the initial unfavorable decisions issued in October 2009 and August 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and establish disability ratings and an effective dates.  The same letters advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

VA has also satisfied its duties to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the Veteran's service treatment records, VA examination reports, VA treatment records, and private treatment records have been obtained and considered.  In addition, the AOJ has undertaken extensive efforts to corroborate the Veteran's account of in-service herbicide exposure and has documented its formal finding that such exposure cannot be verified.  See April 2011 Formal finding on lack of information required to verify service in the Republic of Vietnam, or exposure to Agent Orange during military service.  

As to the Veteran's claim that he was exposed to radiation in service, as will be explained in more detail below, neither Parkinson's disease nor ischemic heart disease are one of the specifically enumerated cancers listed at 38 C.F.R. § 3.309(d) or one of the specifically enumerated radiogenic diseases listed at 38 C.F.R. § 3.311.  Therefore, the Board finds that adjudication of the current appeal may proceed regardless of whether the RO undertook all the radiation development listed in these code sections because VA had no duty to undertake this development.

The Board notes that the claims file contains a Social Security Administration (SSA) Inquiry Profile showing receipt of Social Security disability benefits since 2010.  Since this does not reasonably relate the Veteran's disability to his service, more than 28 years earlier, it fails to indicate the Social Security records would provide any relevant information regarding the question at issue, which is a nexus between current disability and service.  As such, the Board finds that a remand of this appeal to obtain Social Security Administration records is not warranted.
In addition to obtaining relevant service and post-service documentation, the duty to assist includes providing a medical opinion when necessary to support a claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, no such development is warranted in the instant case.  As discussed in further detail below, the record does not indicate that the Veteran had presumptive or actual in-service herbicide exposure, or a disease associated with exposure to radiation such that service connection for his Parkinson's disease or ischemic heart disease may be rebuttably presumed.  Nor does the record otherwise establish that an event or injury, such as exposure to asbestos, occurred during service.  As such, the duty to obtain a medical opinion has not been triggered with respect to the Veteran's claims.

The Veteran was afforded a travel Board hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had medical history that would support an award of service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. 

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  For those exposed to such herbicides, service connection shall be presumed for certain enumerated diseases, including Parkinson's disease and ischemic heart disease.  38 C.F.R. § 3.309(e).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The Board notes that the Veteran has current diagnoses of Parkinson's disease and ischemic heart disease.  

The Veteran contends that his Parkinson's disease and ischemic heart disease are due to exposure to Agent Orange, harsh chemicals, cleaning solvents, jet fuel and aviation gas vapors, radiation from the ships radar and navigation equipment, and asbestos during his service as a deck seaman on the USS Wichita from October 1971 to October 1973.  

The Veteran has contended that he was exposed to Agent Orange in several ways.  He has contended that his ship carried herbicides for delivery and use in the Republic of Vietnam, rain water fell on his ship in Vietnam, his ship transported Mobile Reverine Force watercraft (which he contended were boats that patrolled the inland waterways of Vietnam), and the ship docked at Da Nang and pulled close enough to offload supplies, artillery and ammunition using cranes.  At his August 2008 Board hearing in connection with his claim for residuals of Agent Orange exposure, the Veteran also contended that he was on land in Vietnam in Da Nang for approximately one week.  He testified that he believed his Parkinson's disease was caused by a combination of things in military service, including Agent Orange, stress, exposure to different chemicals, petroleum products, exposure to high frequencies, and radiation.  The Veteran's wife also testified that she believed that his Parkinson's was caused by his service in Vietnam.  See August 2008 Board hearing transcript, p. 9.

On his September 2008 claim form, the Veteran also contended that he was exposed to asbestos in May 1972 while painting and performing maintenance work duties.  

The Board recognizes that Parkinson's disease and ischemic heart disease are disorders that have been presumptively linked to in-service herbicide exposure under 38 U.S.C.A. § 3.309(e).  In this case, however, such in-service exposure has not been established on either a presumptive or factual basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) 

The evidence of record shows that the Veteran received the Vietnam Service Medal and had documented service aboard the USS Wichita (AOR-1) in the offshore waters of Vietnam from November 1971 to October 1973.  While clearly indicative of Vietnam-era service, such evidence is insufficient, standing alone, to establish in-service herbicide exposure. 

The United States Court of Appeals for the Federal Circuit has affirmed VA's interpretation of that regulatory provision as requiring a service member's presence on land, or on an inland waterway, in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See Haas v. Peake, 545 F.3d 1168, 1182 (2008).  Such service has not been demonstrated in the Veteran's case.  In March 2006, the National Personnel Records Center (NPRC) was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam, and in May 2009, the Joint Services Records Research Center (JSRRC) found no evidence to support the Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  Consistent with the findings of the NPRC and JSRRC, USS Wichita is not listed on VA's official list of Navy and Coast Guard ships that have been associated with possible herbicide exposure during the Vietnam era.  See VA Ship List available at <<http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp>>

The Board considers such official sources to be more probative with respect to the question of herbicide exposure and service on land in Vietnam, than the Veteran's contentions given in the context of a claim for benefits.  In this regard, it is also observed the Veteran has not given a consistent history on this subject, as he testified in 2008 he actually served on land in Vietnam for a week, but testified in 2014 that he did not leave his ship, and his theories of exposure by means of rain or contact with equipment which was in Vietnam, amounts to nothing more than an attempt to extend the presumption of exposure beyond the limits set forth in the law and regulation.  There is no foundation for establishing exposure by these means.  As such, the evidence is against a finding that the Veteran was exposed to herbicides in service.  Therefore an award of presumptive service connection based on herbicide exposure is not warranted.

In regard to the Veteran's contention that he was exposed to radiation in service while aboard the USS Wichita, service connection for a disease or injury caused by radiation exposure may be established by direct service connection or by one of two other ways.  Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  First, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation) and, after service, developed one of the specifically enumerated cancers, it will be presumed that the cancer was incurred in-service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, if a Veteran was exposed in service to ionizing radiation and, after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in-service.  38 C.F.R. § 3.311.  The list of the specifically enumerated diseases are as follows: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 

Parkinson's disease and ischemic heart disease are not among the specifically enumerated diseases listed at 38 C.F.R. § 3.309(d) or of the specifically enumerated radiogenic diseases listed at 38 C.F.R. § 3.311.  Further, aside from the Veteran's lay statements, the claims file contains no evidence that the Veteran participated in service in a radiation-risk activity or was exposed to ionizing radiation in service.  Likewise, he is not shown to possess the expertise to know whether he was exposed to ionizing radiation, and therefore, his assertion to that effect is not probative.  Accordingly, the Board finds that service connection for Parkinson's disease and ischemic heart disease based on the presumptions found at 38 C.F.R. § 3.309(d) must be denied and 38 C.F.R. § 3.311 is inapplicable to the current claim.  38 U.S.C.A. §§ 1110, 1131.

The Veteran also cannot prevail under the presumptive provisions concerning chronic diseases set forth in 38 C.F.R. § 3.303(b), 38 C.F.R. § 3.307(a) and 38 C.F.R. § 3.309(a).  While the list of chronic diseases includes ischemic heart disease and Parkinson's disease, it is only presumed to have been incurred in service if it manifests to a degree of 10 percent or more within one year of from the date of separation from service or if it is productive of a continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Neither situation exists here.  The earliest evidence of a heart condition is an angioplasty and stent procedure in November 1996, 14 years after service and the Veteran was diagnosed with Parkinson's disease in 2003, 21 years after service.  It follows that the criteria governing presumptive service connection of ischemic heart disease and Parkinson's disease have not been met.  

The presumptive service connection procedure does not preclude a Veteran from establishing service connection with proof of actual direct causation.  

The service treatment records do not reveal findings, treatment or diagnoses of Parkinson's disease or ischemic heart disease.  As noted above, the first evidence of coronary artery disease contained in the claims file is a June 2005 VA treatment records noting a diagnosis of coronary artery disease and an angioplasty and a stent procedure in November 1996.  VA treatment records and private treatment records show Parkinson's disease was diagnosed in 2003.  

There is no medical evidence showing a causal relationship between the Veteran's Parkinson's disease or ischemic heart disease and service.  The only evidence that the Veteran was exposed to Agent Orange, radiation, asbestos, or other harsh chemicals or of a nexus between the Veteran's Parkinson 's disease and ischemic heart disease and military service is the Veteran's own contention and his wife's testimony.  Although the Veteran and his wife are competent to provide testimony relating to symptoms or facts of events that are within the realm of their personal knowledge, they are not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Board can only give lay evidence the weight to which it is entitled.  A mere conclusory generalized lay statement that the Veteran was exposed to Agent Orange, radiation, asbestos, and other harsh chemicals or that his exposure or any other event in service caused the claimant's current condition is insufficient.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); see also Bardwell.  

The Board finds that the question regarding the potential relationship between the Veteran's ischemic heart disease and/or Parkinson's disease and his service to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the claimant and his wife are not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Neither the Veteran nor his wife have demonstrated that either has the specialized knowledge or training to determine that Agent Orange, harsh chemicals, petroleum products, exposure to high frequencies, cleaning solvents, jet fuel and aviation gas vapors, radiation from the ships radar and navigation equipment, asbestos, and/or other incident in service was the cause of the Veteran's Parkinson's disease and/or ischemic heart disease.  The Veteran and his wife are not competent to opine on the complex medical question of etiology and these lay statements, therefore, are not afforded probative value.  

In regard to the Veteran's claim that he was exposed to asbestos in service, the Veterans Benefits Administration (VBA) has noted in its Adjudications Procedures Manual, the M21-1MR, that in deciding a claim for service connection for a disability resulting from exposure to asbestos, the RO must (1) determine whether service records demonstrate that the Veteran was exposed to asbestos during service; (2) ensure that development is accomplished to determine whether the Veteran was exposed to asbestos either before or after service; and (3) determine whether a relationship exists between exposure to asbestos and the claimed disease. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (9).  

The Veteran's service treatment records are negative for reports of asbestos exposure during service and his Form DD Form 214 indicates that his military occupational specialty was Water Trans. Occups., which is not an occupation that generally involves exposure to asbestos or working with materials that commonly contain asbestos.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (9).  There is no medical evidence indicating that the Veteran's Parkinson's disease or ischemic heart disease was produced by asbestos exposure.  Moreover, VA's Adjudication Procedure Manual does not include Parkinson's disease or ischemic heart disease as conditions on the list of general effects of asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (9).  Accordingly, the evidence does not demonstrate that the Veteran was exposed to asbestos during service, or that the claimed disabilities are a result of asbestos exposure.  There is no basis for reasonably concluding that the current disabilities are a result of his service.

In sum, the evidence fails to show that the Veteran was exposed to herbicides, radiation, or asbestos in service and there is no competent evidence of any manifestations or symptoms attributable to Parkinson's disease and ischemic heart disease during service or until many years after his discharge from service.  Aside from the Veteran's lay statement, the record does not contain an etiological opinion attributing ischemic heart disease or Parkinson's disease to the Veteran's military service.  Accordingly, the Board finds no basis upon which to grant service connection. 

The Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for Parkinson's disease and ischemic heart disease and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.





ORDER

Service connection for Parkinson's disease is denied.

Service connection for ischemic heart disease is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


